Citation Nr: 1826732	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-26 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1975 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran appeared before the undersigned Veterans Law Judge in August 2017 and delivered sworn testimony via video conference hearing in Detroit, Michigan.

The issues of entitlement to service connection for a right knee disorder, hypertension, and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  At the August 2017 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the issue of entitlement to TDIU.

2.  Affording the Veteran the benefit of the doubt, evidence establishes that the Veteran experienced an in-service sexual assault.

3.  The Veteran's PTSD is causally related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran for the issue of entitlement to TDIU have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran, through his attorney, indicated at the August 2017 Board hearing that he wished to withdraw the issues of entitlement to TDIU.  Hence, there remains no allegation of error of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.


PTSD

To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  Patton v. West, 12 Vet. App. 272, 281 (1999).  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  YR v. West, 11 Vet. App. 393, 399 (1998).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a) (2012).

Analysis

The Veteran asserts that he has PTSD as a result of being sexually assaulted by two unknown male individuals in May 1978.  The Veteran indicated that he was struck from behind with a board and was rendered unconscious.  When he awoke he realized he had been sodomized and urinated upon.  Although after the incident he had a bleeding rectum, due to shame and embarrassment the Veteran did not seek medical treatment and did not report the incident to any military personnel.

VA has acknowledged that the Veteran has been diagnosed with PTSD and such has been confirmed by the Veteran's VA treating psychologists in letters dated in October 2011 (EP) and September 2017 (RK-J).  Accordingly, the Board finds that the first element of service connection in this case has been met.

Further, the Board finds competent and credible evidence of the Veteran's claimed in-service stressor.  The Veteran has consistently reported that he was sexually assaulted during service in May 1978.  He has presented valid reasons concerning why he had not reported the sexual assault to the military authorities.  The Board finds the Veteran's testimony to be competent and credible evidence of the reported in-service stressor.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, or inconsistent statements), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran's testimony is corroborated, at least in part, by the additional evidence of record, including the letters from his VA treating psychologists.  RK-J specifically opined that the Veteran's well-documented substance abuse problems had masked the Veteran's more serious symptoms of anxiety and depression and was common among males who had been sexually assaulted.  Further, EP noted that the Veteran "has discussed his traumatic experiences with me at length, and I have no doubt he was assaulted during his military service."  The Board finds the above evidence to be sufficiently corroborative of the Veteran's claimed in-service personal assault.  In conceding that the assault took place, the Board finds that the second element of service connection has been met.  38 C.F.R. § 3.304(f).

The remaining issue, therefore, is whether the Veteran's PTSD is related to the in-service sexual assault.  Both the October 2011 and September 2017 opinions provide positive nexus opinions.  In particular, RK-J specifically linked the Veteran's PTSD to his in-service sexual assault, noting the existence of behaviors that indicated such assault occurred.  RK-J noted that she had been treating PTSD secondary to sexual assault for over 25 years.  The Board accords this opinion significant probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that review of the claims file by a VA examiner, without more, does not automatically render the opinion persuasive, and conversely a private medical opinion may not be discounted solely for a lack of claims file review, because the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion).
As such, service connection for PTSD is warranted. 

The Board observes that in granting this claim the September 2017 letter from RK-J has been afforded great probative weight as to the question of the occurrence of the May 1978 sexual assault and the relationship of that assault to the Veteran's PTSD.  The Board notes that RK-J treated the Veteran for PTSD from May 2011 through May 2015 and from September 2016 through at least September 2017.  RK-J noted that she had specialized in the treatment and research of PTSD secondary to sexual trauma for the prior 25 years.


ORDER

The appeal of entitlement to TDIU is dismissed.

Service connection for PTSD is granted.


REMAND

Regarding the issues of entitlement to service connection for hypertension and hepatitis C, remand is required for an examination.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  The Veteran asserts that he has those disabilities secondary to his PTSD (military sexual assault).  He essentially contends that his substance abuse and lifestyle (including promiscuity) resulting from his PTSD led to his developing hypertension and hepatitis C.  As PTSD is now service-connected, opinions must be obtained.

Regarding the claim for service connection for a right knee disorder, remand is required for an examination.   VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  The Veteran asserts that the wear and tear of serving in the infantry, to including sleeping on the ground and riding in bumpy vehicles, caused him to develop his right knee disorder.  An August 2007 VA record diagnosed right knee moderate degenerative arthritis.  An opinion is thus required.

The Veteran also asserts that he has erectile dysfunction secondary to hypertension.  As that claim is remanded herein, the erectile dysfunction must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after September 13, 2017.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran a VA examination in connection with his right knee claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee arthritis had its onset in service or within one year of service discharge, or is etiologically related to the Veteran's active service.  The examiner must consider the Veteran's assertions regarding his duties during service and knee pain thereafter.  

4.  After any additional records are associated with the claims file, provide the Veteran a VA examination in connection with his hypertension and hepatitis C claims.  Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.

First, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension and hepatitis C had its onset in service or within one year of service discharge, or are etiologically related to the Veteran's active service.

Second, the examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hypertension and hepatitis C were caused or aggravated by the Veteran's service-connected PTSD, to include as due to alcohol abuse and promiscuity resulting from his PTSD.

Third, if it is determined that the Veteran's hypertension is related to service or to service-connected PTSD, the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction is caused or aggravated by his hypertension.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


